Opinion issued November 19, 2019




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-19-00827-CV
                              ———————————
                        IN RE CHARLES OLIVER, Relator



               Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

         Relator, Charles Oliver, has filed a petition for writ of mandamus, seeking to

have this Court vacate the respondent district court’s order, which he contends is

void.1




1
         The underlying case is Charles Oliver v. Sherese Wilcutt, cause number 16-FD-
         3116, pending in the 306th District Court of Galveston County, Texas, the
         Honorable Anne B. Darring presiding.
      We deny relator’s petition for a writ of mandamus.2 See TEX. R. APP. P.

52.8(a). We dismiss all other pending motions as moot.



                                       PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




2
      See TEX. R. APP. P. 52.3(g) (every statement of fact must be supported by citation
      to evidence included in appendix or record), 52.3(h) (petition must contain
      citations to authorities and to appendix or record), 52.3(k) (appendix must contain
      certified or sworn copy of order complained of), 52.7(relator must file record with
      certified or sworn copy of every document material to relator’s claim for relief and
      authenticated transcript of any relevant testimony from any underlying proceeding
      or statement that no testimony was adduced in connection with matter).
                                           2